Citation Nr: 0205521	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  00-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right hip disability, currently characterized as snapping hip 
syndrome with trochanteric bursitis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disability, currently characterized as atrial 
fibrillation with high blood pressure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
August 1943.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 decision from the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
reopening the claims of entitlement to service connection for 
cardiac pathology and for snapping hip syndrome.  An April 
2000 RO decision denied the claim of entitlement to service 
connection for atrial fibrillation with high blood pressure 
and again denied reopening the claim of entitlement to 
service connection for snapping hip syndrome with 
trochanteric bursitis.  


FINDINGS OF FACT

1.  The January 1953 Board decision denied entitlement to 
service connection for scoliosis of the dorsal lumbar spine.  

2.  The September 1953 Board decision denied entitlement to 
service connection for back and hip disabilities, classified 
as scoliosis of the dorsal lumbar spine.  

3.  The December 1987 Board decision denied entitlement to 
service connection for snapping hip syndrome.  

4.  The August 1989 Board decision reopened the claim and 
denied entitlement to service connection for a right hip 
disability; the veteran was notified of the August 1989 Board 
decision by letter, and he did not appeal.  

5.  Evidence received since the August 1989 Board decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for a right hip disability.  

6.  The RO denied entitlement to service connection for 
cardiac pathology in November 1947; the veteran was notified 
of the decision by letter, and he did not appeal.  

7.  Evidence received since the November 1947 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for a heart disability.  


CONCLUSIONS OF LAW

1.  The January 1953, September 1953, and December 1987 Board 
decisions, which denied entitlement to service connection for 
orthopedic or back and hip disabilities, are final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  

2.  The August 1989 Board decision, which denied entitlement 
to service connection for a right hip disability, is final.  
38 U.S.C.A. §§ 7104(b), 7266(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1001, 20.1100 (2001).  

3.  The evidence received since the August 1989 Board 
decision is not new and material evidence; the claim of 
entitlement to service connection for a right hip disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

4.  The November 1947 RO decision, which denied entitlement 
to service connection for cardiac pathology, is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  


5.  The evidence received since the November 1947 decision is 
not new and material evidence; the claim of entitlement to 
service connection for a heart disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
redefined the obligations of the VA with respect to the duty 
to inform the veteran.  This change in the law was applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The VA fulfilled its duty to inform the veteran in the 
development of the claims.  McKnight v. Gober, 131 F.3d 1483, 
1484 (Fed. Cir. 1997).  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  The April 2000 rating decision and the 
August 2000 statement of the case informed the veteran and 
his representative of the applicable laws and regulations and 
gave notice of the types of evidence needed to substantiate 
the claims, and the veteran and his representative were 
afforded ample opportunity to present additional evidence and 
argument concerning the change in the law.  Therefore, the VA 
fulfilled its duty to inform the veteran.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right hip disability, currently characterized as snapping hip 
syndrome with trochanteric bursitis

The November 1947 RO decision denied entitlement to service 
connection for scoliosis of the dorsal lumbar spine secondary 
to a tipped pelvis and short right lower extremity because it 
was a developmental or constitutional disability that was not 
aggravated in service, and the August 1952 RO decision denied 
reopening the claim of entitlement to service connection for 
a back disability.  In January 1953, a the final Board 
decision denied entitlement to service connection for 
scoliosis of the dorsal lumbar spine.  

The May 1953 RO decision denied reopening the claim of 
entitlement to service connection for a back disability.  In 
September 1953, the final Board decision denied entitlement 
to service connection for back and hip disabilities 
classified as scoliosis of the dorsal lumbar spine.  

The August 1982, July 1984, September 1984, April 1985, June 
1985, and July 1985 RO decisions denied reopening the claim 
or entitlement to service connection for an orthopedic 
disability or for right hip and back disabilities.  In 
October 1986, the Board remanded the case to obtain a VA 
examination and medical opinion.  The February 1987 and March 
1987 RO decisions denied entitlement to service connection 
for snapping hip syndrome with trochanteric bursitis, and the 
final December 1987 Board decision denied entitlement to 
service connection for snapping hip syndrome.  

The March 1988, March 1989, and April 1989 RO decisions 
denied reopening the claim of entitlement to service 
connection for a right hip disability, characterized as 
snapping hip syndrome.  In August 1989, the Board reopened 
the claim and denied entitlement to service connection for a 
right hip disability.  The evidence at the time of the August 
1989 Board decision included lay statements, testimony, 
service medical records, service department records, and VA 
medical records.  

In lay statements prior to August 1989 and testimony from the 
September 1952, February 1985, and March 1989 hearings, the 
veteran asserted that a right hip disability was incurred in 
or aggravated by active service.  He asserted that his right 
hip was normal before service because he worked as a civilian 
employee of the Navy and participated in many sports.  Old 
school friends, including a judge, two physicians, a retired 
utility manager, a hardware store owner, a college professor, 
a retired Navy officer, and a civilian coworker at the Naval 
air station, asserted that they noticed no leg problems when 
they played sports with the veteran before service but that 
he had a noticeable limp upon his return from service.  A 
school friend who went with the veteran to his induction 
examination asserted that the veteran had no physical 
disorders before service.  A service friend stated that he 
knew the veteran as healthy until he came back from war games 
in Trinidad dragging his right leg.  The veteran believed 
that his right hip disability had gradual onset during war 
games in Trinidad or resulted from an unidentified fever 
picked up in Trinidad.  If a congenital right hip disorder 
preexisted service, he contends that it had to have been 
aggravated in service because he passed two induction 
examinations and boot camp before he experienced right hip 
pain and difficulty walking after war games.  He did admit 
that, before service, his joints hurt during winter and that 
he had to walk by talking a half step with his right foot and 
a longer step with his left foot.  He asserted that service 
medical records were wrong in stating that he had fallen on 
his right hip before service, in September 1941.  After 
mailing his boots to the VA in January 1988, he also took his 
boots off at the February 1988 and March 1989 hearings and 
claimed that they showed uneven wear due to his gait.  He 
asserted that his VA examinations were unfair because one VA 
examiner knew the medical examination board that had ousted 
him from service and because the other VA doctor was hostile 
toward older veterans.  He felt that the hostile doctor had 
accused him of faking use of his cane on the wrong side and 
that everyone at the VA refused to acknowledge the uneven 
wear on his boots.  He contended that a VA rheumatologist, 
whose name he could not remember, told him that his boots 
showed uneven wear but that it had not been documented in VA 
medical records.  

Service medical records showed that, in February 1943, the 
veteran complained of pain from snapping of his hip joints.  
In March 1943, he had a catch in his right hip that prevented 
him from walking well; however, the March 1943 hips x-ray was 
negative.  The March 1943 diagnosis was chronic myositis of 
the right piriformis muscle.  In July 1943, a military 
examiner stated that the chronic myositis of the right 
piriformis muscle preexisted service but was not aggravated 
in service.  The veteran received an honorable medical 
discharge because an August 1943 medical board examination 
diagnosis was chronic myositis of the right piriformis 
muscle, which rendered the veteran unfit for active duty.  
Service department records showed that the veteran was 
rejected for reenlistment in February 1945 because of a 
severe limp in his right leg.  

VA medical records showed that the veteran had a congenital 
relaxation of the capsule of the hip joint because he could 
throw the hip out of joint at will by full weight-bearing and 
internal rotation in October 1947.  The diagnosis was 
scoliosis of the dorsal lumbar spine secondary to a tipped 
pelvis and short right lower extremity, which was 1/2-inch 
shorter than the left lower extremity.  No bony pathology was 
seen, and x-rays in abduction and adduction positions gave no 
additional information in October 1947.  The March 1985 and 
April 1985 VA x-rays of the right hip showed no abnormality, 
and the August 1985 computed tomography scan was negative.  
According to the January 1987 VA examination and x-ray, the 
diagnosis was an old snapping hip syndrome with trochanteric 
bursitis and no right hip abnormalities were found except for 
minimal arthritic changes consistent with the veteran's age 
and habits.  The January 1987 VA examiner noted that the 
veteran walked with a cane that was too short and on the 
wrong side, and there was no difference in the wear pattern 
of the veteran's shoes.  

In August 1989, the Board reopened the claim and denied 
entitlement to service connection for a right hip disability.  
The August 1989 Board decision became final because the 
veteran was notified of the decision by letter, and he did 
not appeal.  38 U.S.C.A. §§ 7104(b), 7266(a); 38 C.F.R. §§ 
20.1001, 20.1100.  

The veteran then filed another application to reopen the 
claim in November 1999.  The January 2000 and April 2000 RO 
decisions denied reopening the claim of entitlement to 
service connection for snapping hip syndrome with 
trochanteric bursitis, and the veteran perfected a timely 
appeal.  

New and material evidence has not been submitted to reopen 
the claim.  The new provisions of the Veteran's Claims 
Assistance Act of 2000, which redefine new and material 
evidence and expand the VA's duty to assist the veteran, do 
not apply in this case because this veteran's application to 
reopen the claim was filed before the new provisions took 
effect on August 29, 2001.  See 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  According to the definition 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).  

The only new evidence submitted since August 1989 includes 
lay statements since August 1989, testimony from an April 
1993 hearing, VA medical records, a December 1994 Board 
decision, an undated appellee designation of record, and a 
September 1997 Court of Veterans Appeals memorandum decision, 
none of which are material.  

Lay statements and testimony, which assert that falling over 
rocks and vines during war games or that an unidentified 
fever in Trinidad caused the veteran's current right hip 
disability, are not material because they repeat pre-August 
1989 assertions and because the veteran is a lay person who 
is not competent to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, the July 1943 military examiner determined 
that the veteran's right hip disability preexisted service 
and was not aggravated in service, and the veteran admits 
that he has never received a diagnosis of polio or post-polio 
syndrome.  Lay statements, which assert that the veteran 
should receive a new VA examination because he was examined 
by biased or hostile examiners in the past, are not material 
because they duplicate earlier allegations of bias and 
hostility, which were previously considered in August 1989.  
A new February 1993 statement from a service friend, which 
asserts that he never saw the veteran limp or show a physical 
defect in service, and the veteran's March 1997 report of 
medical history, which asserts that he failed two induction 
examinations before passing a third one in another city, are 
not probative of the issue of entitlement to service 
connection for a right hip disability because the July 1943 
military examiner already established that the veteran's 
right hip disability preexisted service.  

The July 1986 to August 1986 and November 1987 VA 
hospitalization reports, which were received by the RO in 
February 2000 and include Axis III diagnoses of chronic right 
hip pain and a history of recurrent dislocation of the right 
hip, are not material because the medical evidence does not 
include a nexus opinion relating a current right hip 
disability to active service over fifty years ago.  The 
December 1994 Board decision, undated appellee designation of 
record, and September 1997 Court of Veterans Appeals 
memorandum decision are not material because they address the 
issue of entitlement to service connection for a right ankle 
disability and are not probative of the issue of entitlement 
to service connection for a right hip disability.  

The claim is not reopened because the evidence received since 
August 1989 is duplicative of previously considered evidence 
or is not probative of the issue of entitlement to service 
connection for a right hip disability.  


Whether new and material evidence has been submitted to 
reopen
the claim of entitlement to service connection for a heart 
disability,
currently characterized as atrial fibrillation with high 
blood pressure

At the time of the November 1947 RO decision, the evidence 
included service medical records and VA medical records.  
Service medical records showed that the veteran's heart was 
normal at the March 1942 induction examination.  In June 
1942, examination and x-ray also revealed a normal heart, 
although the veteran reported a history of childhood 
rheumatic fever and rapid heartbeat and pounding in his 
chest, which he felt lasted a long time after exercise.  The 
November 1942 diagnosis was chronic myocarditis, but after 
observation of the veteran and normal tracing results on an 
electrocardiogram, the December 1942 diagnosis was changed to 
no disease.  The February 1943 x-ray revealed no evidence of 
heart enlargement, and the veteran's cardiovascular system 
was deemed normal at the August 1943 medical board 
examination, which led to a medical discharge from service 
because of a congenital orthopedic disability.  VA medical 
records showed that, in October 1947, the heart and arch of 
the aorta were within normal limits, and an electrocardiogram 
was normal, with a tendency toward the left axis.  The 
October 1947 VA examiner found no definite evidence of 
cardiac pathology and opined that the murmur heard was not 
clinically significant.  

The November 1947 RO decision denied entitlement to service 
connection for cardiac pathology because it was not found on 
the last in-service examination in August 1943.  The November 
1947 decision became final because the RO notified the 
veteran of the decision by letter, and he did not perfect a 
timely appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

The veteran filed an application to reopen the claim in 
November 1999.  The January 2000 RO decision denied reopening 
the claim of entitlement to service connection for cardiac 
pathology, and the April 2000 RO decision constructively 
reopened the claim and denied entitlement to service 
connection for atrial fibrillation with high blood pressure.  
This time, the veteran perfected a timely appeal.  

New and material evidence has not been submitted to reopen 
the claim.  See Hodge , 155 F.3d at 1356; 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  Because the veteran's application to 
reopen the claim was filed before August 29, 2001, the 
provisions of the Veteran's Claims Assistance Act of 2000, 
which redefine new and material evidence and expand the VA's 
duty to assist the veteran, do not apply.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The only new evidence submitted since November 1947 includes 
lay statements since November 1999, March 1997 and February 
2000 VA medical records, the December 1994 Board decision, 
undated appellee designation of record, and the September 
1997 Court of Veterans Appeals memorandum decision, none of 
which are material.  

Lay statements that a heart disability was incurred in or 
aggravated in service are not material because, as lay 
persons, the veteran and his representative are not competent 
to relate a medical disorder to a specific cause.  Espiritu, 
2 Vet. App. at 494-95.  The remaining lay statements are not 
material because they duplicate information contained in 
previously considered service medical records.  Likewise, the 
copies of service medical records submitted in August 1999 
are not material because they duplicate original service 
medical records that were previously considered in November 
1947.  

The March 1997 and February 2000 VA x-ray, electrocardiogram, 
and examination reports, which show a current heart 
disability diagnosed as atrial fibrillation or borderline 
cardiomegaly with a minor mediastinal shift to the right, are 
not material because the record does not include a medical 
opinion relating a current heart disability to active service 
that took place over fifty years ago.  From October 1947 to 
February 1997, the record shows absolutely no treatment or 
diagnosis of a heart disability.  Significantly, when atrial 
fibrillation and borderline cardiomegaly appeared for the 
first time in March 1997, the VA examiner noted that the 
veteran had no known history of heart disease.  

The December 1994 Board decision, undated appellee 
designation of record, and September 1997 Court of Veterans 
Appeals memorandum decision are not material because they 
address the issue of entitlement to service connection for a 
right ankle disability and are not probative of the issue of 
entitlement to service connection for a heart disability.  

The claim is not reopened because the evidence received since 
November 1947 is duplicative of previously considered 
evidence or is not probative of the issue of entitlement to 
service connection for a heart disability.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, the veteran has not been 
prejudiced by the decision.  Bernard, 4 Vet. App. at 392-94.  
By reopening and denying the claim on the merits, the RO was 
more generous in its consideration of the claim than the 
evidence warranted.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hip 
disability is not reopened, and entitlement to service 
connection remains denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a heart 
disability is not reopened, and entitlement to service 
connection remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

